Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 3, 5 – 9, 11 – 15, 17 – 19, 22 – 28 are amended. 
Claims 4 and 10 are cancelled.

Claims 1 – 3, 5 – 9, and 11 – 30 are pending. 

Response to Amendment
The objection to the title of the specification is withdrawn in light of the amendments. 

The rejection of claims 2, 8, 14, 15 – 17, 24, 26, and 27, under 35 U.S.C. 112(b) is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 01/28/2021, with respect to the rejection of amended claims 1 – 3, 5 – 9, and 11 – 30, under 35 U.S.C. 101, have been fully considered and are persuasive.  
Specifically, “Under Prong Two, Applicant submits that transmission frame generation or assembly of a packet and the preamble therein are for the practical 
The rejection of amended claims 1 – 3, 5 – 9, and 11 – 30, under 35 U.S.C. 101, has been withdrawn. 

Applicant’s arguments, filed 01/28/2021, with respect to the rejection of the amended claims 1 – 3, 5 – 9, and 11 – 30, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of the amended claims 1 – 3, 5 – 9, and 11 – 30, under 35 U.S.C. 103, has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim 1
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to: 

generate a packet for wireless transmission, wherein the packet includes a field in a preamble of the packet, the field including: a first indicator including a first value indicating a wireless communication protocol f used for generating the packet; a second indicator indicating a basic service set (BSS) color; a third indicator indicating a bandwidth of the packet; and a fourth indicator indicating a duration of a transmit opportunity (TXOP) during which at least the packet is transmitted; and output the packet for wireless transmission.
Claim 13
at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to: 

generate a packet for wireless transmission, wherein the packet includes a mark symbol in a preamble of the packet, and the 

concatenate a first sequence of bits and a second sequence of bits to generate a combined sequence of bits, wherein the first sequence of bits corresponds to a value identifying the wireless communication protocol used in generating f the packet; and perform a cyclic redundancy check on the combined sequence of bits to generate a checksum, wherein the mark symbol includes the second sequence of bits and wherein the CRC field includes the checksum.
Claim 16
perform a CRC on a sequence of bits to generate a checksum; and mask the checksum using a mask pattern to generate a masked checksum, wherein the mask pattern identifies the protocol, and wherein the mark symbol includes the sequence of bits and the CRC field includes the masked checksum.
Claim 18
set a predefined CRC polynomial string that is configured to identify the wireless communication protocol and that is known to both the wireless communication device and a receiver of a wireless transmission from the wireless communication device; and perform a cyclic redundancy check on a sequence of bits in the mark symbol to generate a checksum, wherein the CRC field includes the checksum.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1 – 3, 5 – 9, 11 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a wireless communication device and a method for wireless communication by a wireless communication device.



The prior art of record (Zhang et al., U.S. Publication 2013/0259017, Li et al. U.S. Publication 2016/0112157, and VENKATESWARAN S.R (BROADCOM), as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claims 1 – 3, 5 – 9, 11 – 30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111